On April 23, 1997, this court granted appellant’s motion for leave to file a delayed appeal of the judgment entered by the Hamilton County Court of Appeals on January 8, 1997, in court of appeals No. C-960088. In the entry of April 23, 1997, this court ordered appellant to file a memorandum in support of jurisdiction within thirty days of the date of the entry. On May 29,1997, it appeared from the records of this court that appellant had not filed a memorandum in support of jurisdiction, due. May 23,1997, in accordance with the Rules of Practice of the Supreme Court, and therefore this court dismissed this cause for failure to prosecute with the requisite diligence.
It has now come to the attention of this court that, on May 23,1997, appellant did tender for filing a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court of Ohio; however, the memorandum inadvertently was not accepted for filing. Whereas the memorandum in support of jurisdiction has now been filed,
IT IS ORDERED by the court, sua sponte, that this court’s order of May 29, 1997, is hereby vacated and this cause is hereby reinstated on the docket.
IT IS FURTHER ORDERED by the court, sua sponte, that appellee may file a memorandum in response within thirty days of this entry.